DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim  17, the limitations “the device comprising: a monolithic LED array having a surface and comprising a plurality of LEDs for emitting light from the surface of the array; a monolithic collimator array comprising a plurality of collimating channels, and being aligned so that each of the collimating channels is aligned with one or more of the plurality of LEDs, wherein the collimating channels are configured to collimate emitted light emitted from the LEDs to angles in the range of about +/-50° from a line substantially normal to the surface of the LED array; and a microlens array for focusing the collimated light to infinity, the microlens array comprising a plurality of lenslets, each lenslet aligned with a collimating channel of the monolithic collimator array” since 17 depends on claim 1 which also recites a plurality of LEDs for emitting light from the surface of the array; a monolithic collimator array comprising a plurality of collimating channels, and being aligned so that each of the collimating channels is aligned with one or more of the plurality of LEDs, wherein the collimating channels are configured to collimate emitted light emitted from the LEDs to angles in the range of about +/-50° from a line substantially normal to the surface of the LED array and it is unclear if the same element or a different element (e.g. both claim 1 and claim 17 recite: a plurality of LEDs for emitting light from the surface of the array; a monolithic collimator array comprising a plurality of collimating channels) is being recited.
For the purpose of examination, claim 17 is interpreted as an independent claim.
Claims 18 and 19 inherit the deficiencies of claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 12,13, 15, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama (US 2005/122487) .

With respect to claims 1, 17 and 19, Koyama discloses an LED backlight (fig.4) for use with a display panel (E; par.[0073]: "DMD(s), liquid crystal panel(s), or other such pictorial element(s) E"), the backlight comprising: a monolithic LED array (3) having a surface (light emitting surface of LEDs 32) and comprising a plurality of LEDs (32) for emitting light from the surface of the array (3); a monolithic collimator array (31/34) (par.[0053]: "reflectors 34 are formed in integral fashion with respect to light source substrate 33") comprising a plurality of collimating channels (31), and being aligned so that each of the collimating channels (31) is aligned with one or more of the plurality of LEDs (32), wherein the collimating channels (31) are configured to collimate emitted light emitted from the LEDs (32) to angles in the range of about +/-50° (see figure 4: light exiting the collimating channels 31 is collimated at least +/-50° from the normal of the emitting surface of the LED array 3) from a line substantially normal to the surface of the LED array; a microlens array (41/42) for focusing the collimated light to infinity, the microlens array comprising a plurality of lenslets (412/422), each lenslet (412/422) aligned with a collimating channel (31) of the monolithic collimator array (31); and a relay lens (5) for focusing the light from the microlens array (41/42) on a display panel (E). The LED array (32) is integrally formed with the collimator array (31) (see paragraph [0053]), i.e. together forma monolithic feature (i.e consisting of one piece) of the LED backlight, the display panel incorporated into a digital light projector (see fig.4).

With respect to claim 2, Koyama discloses the LED backlight according to claim 1, wherein each collimator channel (31) of the LED backlight of D1 is aligned with a single LED (32), preferably a red, green, blue or white LED. The subject-matter of claim 2 is there- fore not new (Article 33(2) PCT).

With respect to claim 3, Koyama discloses  each lenslet (412/422) of the microlens array (41/42) of the LED backlight of D1 is aligned with a single collimator channel (31), wherein the central axis of the collimator channel (31) and the central axis of the lenslet (412/422) are aligned (Fig.1: First embodiment of D1). According to Fig.2 (Second embodiment of D1), the central axis of a given collimator channel (31) is offset from the central axes of the two outermost lenslets associated with the respective collimator channel (31), whereas as the central axis of the center lenslet associated with said collimator channel is aligned with the central axis of said collimator channel. As far as claim 3 can be understood, its subject- matter is therefore also not new (Article 33(2) PCT).

With respect to claim to claim 4, Koyama discloses the LED backlight according to any of the preceding claims claim 1,  (Second embodiment of D1), the central axis of a given collimator channel (31) is offset from the central axes of the two outermost lenslets associated with the respective collimator channel (31). 


With respect to claim 6, Koyama discloses the LED backlight according to claim 1, wherein the monolithic LED array (32) and the monolithic collimator array (31) of D1 are integrally formed (par.[0053]). 



With respect to claim 8, Koyama discloses the LED backlight according to any of the preceding claims claim 1 , the collimating channels (31) of D1 are configured to collimate emitted light emitted from the LEDs (32) to angles in the range of about +/-40°, preferably +/-30°, preferably +/-20°. 


With respect to claim  12, Koyama discloses  the LED backlight according to any of the preceding claims claim 1, wherein the monolithic collimator is injection molded (par.[0053]: "reflectors 34 are formed in integral fashion with respect to light source substrate 33"; a product by process limitation is interpreted as a product claim) .

With respect to claim  13, Koyama discloses  the LED backlight according to any of the preceding claims claim 1, wherein the monolithic collimator is made using nanolithography (par.[0053]: "reflectors 34 are formed in integral fashion with respect to light source substrate 33""; a product by process limitation is interpreted as a product claim).


With respect to claim  15, Koyama discloses a digital light projector comprising the LED backlight of claim 1 and a display panel (E; par.[0073]: "DMD(s), liquid crystal panel(s), or other such pictorial element(s) E").

With respect to claim  16, Koyama discloses the digital light projector according to claim 16 claim 15, wherein the display panel is arranged at a separation from the relay lens such that substantially all light from the LED backlight is incident on the display panel (see the configuration in fig.5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7 is rejected under 35 U.S.C. 103 as being obvious over Koyama (US 2005/122487) in view of Yeh (United States Patent Application Publication 20100321640).
With respect to claim  7, Koyama in view of  The LED backlight according to any of the preceding claims claim 1, wherein the LED array is a microLED array.
Yeh discloses wherein the LED array is a microLED array (see 104 in fig.3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the LED back light of Koyama with the teaching of Yeh so that the LED array is a microLED array to make backlight more compact.

Claims 9 is rejected under 35 U.S.C. 103 as being obvious over Koyama (US 2005/122487).
With respect to claim  9, Koyama discloses the LED backlight according to any of the preceding claims, but does not disclose  wherein the monolithic collimator has a depth of from 100 to 2000 microns.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the LED backlight of Koyama so that the monolithic collimator has a depth of from 100 to 2000 microns, since it has been a change in size is generally recognized as being within the level of ordinary skin in the art and since it would predictably make the backlight system more compact. In re Rose, 105 USPQ237.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over Koyama (US 2005/122487) in view of Shan (US 20160056354 A1).

With respect to claims  10 and 11, Koyama discloses the LED backlight according to claim 1, but does not disclose wherein each channel of the monolithic collimator has an internal surface, the internal surface having a surface roughness (Sq) of less than 20 nm and/or wherein the internal surface has a reflective coating thereon, wherein the internal surface has a reflective coating which is a metallic coating, such as PVD deposited silver.
Shan discloses coating a reflective surface with metallic coating (para.[0023]:” In one embodiment, substrate layer 101 and reflective layer 102 further include multiple layers to extend protections to it from operation degradation. As shown in FIG. 1, substrate layer 101 further includes aluminum base layer 111 and specially treated aluminum layer 112. Reflective 102 layer includes a bonding layer 113, a PVD silver layer 114, a silver protection layer 115”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Koyama with the teaching of Shan so that each channel of the monolithic collimator has an internal surface, the internal surface having a surface roughness (Sq) of less than 20 nm and/or wherein the internal surface has a reflective coating thereon, wherein the internal surface has a reflective coating which is a metallic coating, such as PVD deposited silver to enhance the reflectivity of the channel.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being obvious over Koyama (US 2005/122487) in view of Gibbon (United States Patent Application Publication 2002/0140906).
With respect to claims 14 and 18, Koyama discloses an LED backlight according to any of claims 1 and 17, discloses the LED backlight according to claim 1 further comprising a polariser.
Gibbon discloses comprising a polarizer (see para.[0027]: “ In accordance with a primary aspect of the invention, the projection system includes first polarizer means for polarizing, in a defined orientation, light input to each DMD and second polarizer means for polarizing, in the same defined orientation, light after it has passed through the projection lens.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Koyama with Gibbon so that the LED comprises a polarizer to enhance contrast and thereby increase image quality.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 5, the prior art of record does not disclose or render obvious the LED backlight according to claim 3, wherein the monolithic collimator array comprises at least first and second sub-arrays of collimator channels, wherein each collimator channel in the first sub-array of collimator channels is identically offset from the central axis of the corresponding lenslet and each collimator channel in the second sub-array of collimator channels is identically offset from the central axis of the corresponding lenslet, whereby selective actuation of the LEDs aligned with the first or second sub-array of collimator channels would provide illumination on non-identical portions of a display panel.
.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882